A petition for rehearing was filed in the above case in the time provided by law, and the same was granted by reason of the importance of this decision. Oral argument was permitted and had thereon.
We have again reviewed the evidence and the legal questions presented and can see no reason for modifying the opinion heretofore rendered. The defendant was accorded every right to which he was entitled under the Constitution and laws of this state.
It is therefore ordered that the petition for rehearing be overruled and that the judgment and sentence be carried out as provided in the original opinion heretofore filed.